The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Does the failure of the Oklahoma Tax Commission to provide notice by mail that the taxpayer may renew by mail their motor vehicle tags violate the spirit of State Question No. 524, Initiative Petition No. 300 ? On November 7, 1978, the people of the State of Oklahoma approved State Question No. 524, Initiative Petition No. 300. The state question reenacted in the Oklahoma Statutes under the Motor Vehicle License and Registration Act and is codified at 47 O.S. 22.1 [47-22.1] et seq. (1977). Title 47 O.S. 22.13 [47-22.13](a) (1979) provides that the Oklahoma Tax Commission shall establish a staggered system of registration and licensing on a monthly series basis to distribute the work of registering vehicles as uniformally and expeditiously as practicable throughout the calendar year. Title 47 O.S. 22.20 [47-22.20] (1978) provides penalties for failure to register vehicle and pay the assessed fees. Title 47 O.S. 22.21 [47-22.21] (1978) provides that the Oklahoma Tax Commission is granted authority and jurisdiction to administer this act and to promulgate all necessary rules and regulations to carry the act into effect. Title 47 O.S. 22.30 [47-22.30](1) (1978) states, in part, as follows: "Commencing November 15, 1977, the Commission shall initiate a mail order vehicle registration notification program, which shall consist of notification annually to all vehicle owners in this state of such time and owner shall register and license his vehicle as provided for in this title. The notification issued by the Commission shall include a breakdown of all charges to be paid by the owner, other items deemed necessary by the Commission and shall notify the owner that he has the option of paying the registration and receiving his license plate through the mail directly from the Commission or of registering and receiving his license plate from a motor license agent.  The intent of the statute, 47 O.S. 23.30 [47-23.30](1) (1978), is to give the vehicle owner notice by mail that the vehicle owner has a certain time and a certain method in which to buy a motor vehicle tag or be subject to certain fines and penalties.  It is, therefore, the official opinion of the Attorney General that the Oklahoma Tax Commission must provide notice by mail that the taxpayer has the option of paying the registration and receiving his license plate through the mail directly from the Commission or of registering and receiving his license plate from a motor license agent. (STEPHEN F. SHANBOUR) (ksg)